[Cite as PNC Bank, Natl. Assn. v. Graham, 2022-Ohio-888.]



               IN THE COURT OF APPEALS OF OHIO
                             ELEVENTH APPELLATE DISTRICT
                                    LAKE COUNTY

PNC BANK, NATIONAL                                   CASE NO. 2021-L-076
ASSOCIATION,

                Plaintiff,                           Civil Appeal from the
                                                     Court of Common Pleas
        -v-

RON GRAHAM a.k.a.                                    Trial Court No. 2019 CF 001743
RON M. GRAHAM,

                Defendant-Appellant,

KIMBERLY GRAHAM, et al.,

                Defendants,

TAX EASE OHIO, LLC,

                Defendant/Cross Claimant-
                Appellee.


                                            OPINION

                                     Decided: March 21, 2022
                                       Judgment: Affirmed


Ron Graham, pro se, 521 Malvern Drive, Painesville, OH 44077 (Defendant-Appellant).

Suzanne M. Godenswager, Sandhu Law Group, LLC, 1213 Prospect Avenue, Suite 300,
Cleveland, OH 44115 (For Defendant-Cross Claimant-Appellee).


THOMAS R. WRIGHT, P.J.

        {¶1}    Appellant, Ron Graham a.k.a Ron M. Graham, appeals summary judgment

granted in favor of appellee, Tax Ease Ohio, LLC (“Tax Ease”). We affirm.
          {¶2}   In October 2019, PNC Bank, National Association (“PNC”) filed a

foreclosure complaint against Graham, titled owner of real property encumbered by a

mortgage held by PNC. In addition, the complaint named other defendants who may

have interest in the subject property, including Tax Ease. Tax Ease filed a cross-claim,

asserting a first lien on the property by virtue of four tax certificates that it held and seeking

foreclosure to satisfy the amount of taxes, assessments, penalties, charges, and interest

associated with the tax certificates together with attorney’s fees and the costs of the

action.

          {¶3}   Thereafter, Tax Ease filed a motion for summary judgment on its cross-

claim, and Graham responded in opposition. The trial court granted Tax Ease’s motion

and issued a decree in foreclosure, finding that there was no just reason for delay in

entering judgment. See Civ.R. 54(B).

          {¶4}   In his sole assigned error, Graham maintains:

                 Reviewing the Appellee’s Motion for Summary Judgment on
                 its Cross-Claims de novo, the record is clear and convincing
                 that the trial court erred to the prejudice of the Appellant by
                 granting the Appellee’s Motion for Summary Judgment in
                 favor of the Appellee.

          {¶5}   “We review decisions awarding summary judgment de novo, i.e.,

independently and without deference to the trial court’s decision.” Hedrick v. Szep, 11th

Dist. Geauga No. 2020-G-0272, 2021-Ohio-1851, ¶ 13, citing Grafton v. Ohio Edison Co.,

77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996).

                 Civ.R. 56(C) specifically provides that before summary
                 judgment may be granted, it must be determined that: (1) No
                 genuine issue as to any material fact remains to be litigated;
                 (2) the moving party is entitled to judgment as a matter of law;
                 and (3) it appears from the evidence that reasonable minds
                 can come to but one conclusion, and viewing such evidence
                                                2

Case No. 2021-L-076
               most strongly in favor of the party against whom the motion
               for summary judgment is made, that conclusion is adverse to
               that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977); Allen v.

5125 Peno, LLC, 2017-Ohio-8941, 101 N.E.3d 484, ¶ 6 (11th Dist.), citing Holliman v.

Allstate Ins. Co., 86 Ohio St.3d 414, 415, 715 N.E.2d 532 (1999). “The initial burden is

on the moving party to set forth specific facts demonstrating that no issue of material fact

exists and the moving party is entitled to judgment as a matter of law.” Allen at ¶ 6, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). “If the movant

meets this burden, the burden shifts to the nonmoving party to establish that a genuine

issue of material fact exists for trial.” Allen at ¶ 6, citing Dresher at 293. In determining

the propriety of summary judgment, the court may consider “the pleadings, depositions,

answers to interrogatories, written admissions, affidavits, transcripts of evidence, and

written stipulations of fact, if any, timely filed in the action[.]” Civ.R. 56(C).

       {¶6}    Here, in its motion for summary judgment, Tax Ease maintained that it was

the holder of four tax certificates purchased from the Lake County Treasurer in

accordance with R.C. 5721.30, et seq.

               Ohio’s tax certificate legislation, R.C. 5721.30 through
               5721.43, allows a county government to sell tax certificates to
               private investors. A tax certificate entitles the certificate
               holder to the first lien on the real property. R.C. 5721.32. A
               property owner can redeem the certificate and remove the lien
               by paying the certificate holder the purchase price plus
               interest, penalties, and costs. R.C. 5721.38. If the property
               owner fails to redeem the certificates, the tax certificate holder
               may initiate foreclosure proceedings on the real property after
               complying with certain statutory requirements.

(Citation omitted.) Woods Cove II, L.L.C. v. Am. Guaranteed Mgmt. Co., L.L.C., 8th Dist.

Cuyahoga No. 103652, 2016-Ohio-3177, ¶ 2. R.C. 5721.37(F) provides that “[t]he tax
                                                3

Case No. 2021-L-076
certificate purchased by the certificate holder is presumptive evidence in all courts and

boards of revision and in all proceedings, including, without limitation, at the trial of the

foreclosure action, of the amount and validity of the taxes, assessments, charges,

penalties by the court and added to such principal amount, and interest appearing due

and unpaid and of their nonpayment.”

       {¶7}   In support of its motion for summary judgment, Tax Ease attached the

affidavit of Jade Vowels. Therein, Vowels averred that she is the Servicing Manager of

Cazenovia Creek Investment Management, LLC (“Cazenovia”). Vowels maintained that

Cazenovia is the servicer for Tax Ease and that she had personal knowledge of the

information set forth in her affidavit. Vowels averred that she had reviewed the tax

certificates relative to the real property and affirmed that Tax Ease is the holder and owner

of those certificates. Vowels stated that the certificates attached to Tax Ease’s cross-

claim, which were again attached to Vowels’ affidavit, were true and accurate copies.

Vowels’ affidavit indicated the following amounts due: the certificate redemption prices of

$436.97, $2,736.67, $2,744.16, and $2,748.96, plus interest, together with $1,334.88 for

taxes and other charges Tax Ease paid to the county treasurer that were not covered by

the tax certificate, and attorney fees in the amount of $1,525.00. Tax Ease further filed

an affidavit regarding attorney fees from its counsel, averring that Tax Ease incurred fees

in the amount of $1,525.00.

       {¶8}   On appeal, Graham first argues that Vowels’ affidavit was not based on

personal knowledge and that the records attached did not constitute “business records”

so as to be excepted from the hearsay rule.



                                             4

Case No. 2021-L-076
       {¶9}   “To be properly considered in summary judgment, an affidavit ‘shall be

made on personal knowledge, shall set forth such facts as would be admissible in

evidence, and shall show affirmatively that the affiant is competent to testify to the matters

stated in the affidavit.’” M&T Bank v. Bozickovich, 11th Dist. Lake No. 2016-L-012, 2017-

Ohio-9101, ¶ 24, quoting Civ.R. 56(E). “‘Personal knowledge’ is defined as ‘“knowledge

of a factual truth which does not depend on outside information or hearsay.”’” Bozickovich

at ¶ 24, quoting Portage Cty. Commrs. v. O’Neil, 11th Dist. Portage No. 2013-P-0066,

2015-Ohio-808, ¶ 16, quoting Residential Funding Co., LLC v. Thorne, 6th Dist. Lucas

No. L-09-1324, 2010-Ohio-4271, ¶ 64.

       {¶10} “‘The “mere assertion of personal knowledge satisfies the personal

knowledge requirement of Civ.R. 56(E) if the nature of the facts in the affidavit combined

with the identity of the affiant creates a reasonable inference that the affiant has personal

knowledge of the facts in the affidavit.”’” Bozickovich at ¶ 25, quoting Nationstar Mtge.,

L.L.C. v. Hayhurst, 11th Dist. Trumbull No. 2014-T-0102, 2015-Ohio-2900, ¶ 26, quoting

Bank of Am., N.A. v. Merlo, 11th Dist. Trumbull No. 2012-T-0103, 2013-Ohio-5266, ¶ 25.

       {¶11} Here, Vowels asserted that her affidavit was made with personal

knowledge, that she is the service manager of Tax Ease’s agent and servicer of the tax

certificates, that she reviewed Tax Ease’s records, and that the tax certificates were true

and accurate copies. Based on these averments, we conclude that Vowels’ affidavit

sufficiently set forth that it was made with personal knowledge, and Graham did not point

to evidence to the contrary in his opposition to summary judgment. See O’Neil at ¶ 17-

18 (affidavit of officer of loan servicer who averred that he had reviewed business records

sufficient to demonstrate personal knowledge regarding default on loan).

                                              5

Case No. 2021-L-076
       {¶12} Next, with regard to hearsay, Evid.R. 801(C) defines “hearsay” as “a

statement, other than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.” Graham contends that the

tax certificates attached to Vowels’ affidavit constitute inadmissible hearsay and that

Vowels’ affidavit was insufficient to authenticate the tax certificates.

       {¶13} Tax Ease maintains that the records are admissible under Evid.R. 803(14),

which provides:

              The following are not excluded by the hearsay rule, even
              though the declarant is available as a witness:

              ***

              (14) Records of Documents Affecting an Interest in
              Property. The record of a document purporting to establish
              or affect an interest in property, as proof of the content of the
              original recorded document and its execution and delivery by
              each person by whom it purports to have been executed, if
              the record is a record of a public office and an applicable
              statute authorizes the recording of documents of that kind in
              that office.

       {¶14} In Tax Ease Ohio, II, L.L.C. v. Leach, 8th Dist. Cuyahoga No. 110119, 2021-

Ohio-2841, ¶ 17, the Eighth District Court of Appeals addressed tax certificates attached

to an affidavit prepared by Vowels in that case. It determined:

              A tax certificate is a tax lien on real property. Capitalsource
              Bank Fbo Aeon Fin., L.L.C. v. Donshirs Dev. Corp., C.P. No.
              11-767170, 2012 Ohio Misc. Lexis 302, 6 (Sept. 13, 2012),
              rev’d on other grounds, 8th Dist. Cuyahoga No. 99032, 2013-
              Ohio-1563, 2013 WL 1697492; see also R.C. 5721.30(Q)
              (“‘Certificate period’ means the period of time after the sale or
              delivery of a tax certificate within which a certificate holder
              must initiate an action to foreclose the tax lien represented by
              the certificate.”) (emphasis added.). And R.C. 5721.35
              authorizes the county treasurer to record a tax certificate as
              “a mortgage of land” in the county recorder’s office of the
              county in which the certificate parcel is situated. Thus, tax
                                              6

Case No. 2021-L-076
              certificates are records of documents establishing or affecting
              an interest in property and are admissible under Evid.R.
              803(14) if properly authenticated. Our review demonstrates
              that Vowels’[] affidavit properly authenticated the tax
              certificates at issue in this case.
(Footnotes omitted.)
       {¶15} Likewise, here, Vowels averred that the copies of the tax certificates

attached to the crossclaim were true and authentic copies. See Leach at ¶ 21 (“Vowels’[]

uncontroverted sworn statement that the tax certificates were ‘true and accurate’ copies

of the original documents was sufficient to authenticate the tax certificates.”); State ex

rel. Corrigan v. Seminatore, 66 Ohio St.2d 459, 467, 423 N.E.2d 105 (1981) (documents

attached to an affidavit submitted in support or opposition to summary judgment generally

may be authenticated by an averment in the affidavit that the copies are “true copies and

reproductions”).

       {¶16} Graham next argues that Tax Ease failed to establish standing. “[U]nder

R.C. 5721.36(A)(1)-(2) and 5721.37(A)(1), only the holder of a tax certificate, or the

holder’s ‘secured party,’ has standing to initiate an action for foreclosure by filing a notice

of intent to foreclose with a county treasurer.” Tax Ease Ohio LLC v. Wells, 2d Dist.

Montgomery No. 28376, 2020-Ohio-306, ¶ 20. R.C. 5721.30(C) defines a “certificate

holder” as “a person, including a county land reutilization corporation, that purchases or

otherwise acquires a tax certificate under section 5721.32, 5721.33, or 5721.42 of the

Revised Code, or a person to whom a tax certificate has been transferred pursuant to

section 5721.36 of the Revised Code.”

       {¶17} As set forth above, Vowels’ affidavit demonstrated that Tax Ease held the

certificates at issue, and the four tax certificates authenticated by Vowels list Tax Ease

as the certificate purchaser. Graham did not point to any evidence to the contrary in his
                                              7

Case No. 2021-L-076
response to summary judgment and thus failed to establish that a genuine issue of

material fact existed for trial with respect to standing.

       {¶18} Graham further argues that Tax Ease did not demonstrate substantial

compliance with statutory requirements related to the tax certificates and failed to provide

a payment history. However, as set forth above, R.C. 5721.37(F) provides, in relevant

part, that the tax certificate is presumptive evidence of “the amount and validity of the

taxes, assessments, charges, penalties by the court and added to such principal amount,

and interest appearing due and unpaid and of their nonpayment.” Graham did not rebut

the statutory presumption regarding the validity of the certificates or the amount due in

response to summary judgment.

       {¶19} Last, Graham argues that the court erred in awarding Tax Ease attorney’s

fees. However, R.C. 5721.37(F) provides that “[e]xcept as may otherwise be provided in

sections 323.65 to 323.79 of the Revised Code, upon confirmation of sale, the court or

board of revision shall order payment of all costs related directly or indirectly to the tax

certificate, including, without limitation, attorney’s fees of the holder’s attorney in

accordance with section 5721.371 of the Revised Code.” R.C. 5721.371(B)(1) provides

that “[f]ees less than or equal to two thousand five hundred dollars shall be presumed to

be reasonable.” Graham did not point to any evidence in response to summary judgment

demonstrating that a material question remained relating to the award of attorney’s fees.

       {¶20} Based upon the foregoing, Tax Ease met its burden of demonstrating the

absence of triable issues relating to its cross-claim, and Graham failed to meet his

reciprocal burden. Accordingly, Graham’s sole assigned error lacks merit.



                                               8

Case No. 2021-L-076
      {¶21} The judgment is affirmed.




MARY JANE TRAPP, J.,
JOHN J. EKLUND, J.,
concur.




                                        9

Case No. 2021-L-076